Application for stay, presented to Justice O’Con-nor, and by her referred to the Court, granted, and it is ordered that the judgment of the Court of Appeal of California, Second Appellate District, case No. B022890, entered June 9, 1988, is stayed pending the timely filing and disposition of a petition for *885writ of certiorari. In the event the petition for writ of certiorari is denied, this order terminates automatically. Should the petition for writ of certiorari be granted, this order is to remain in effect pending the issuance of the mandate of this Court. This order is further conditioned upon the bond presently in force remaining in effect. Justice Stevens took no part in the consideration or decision of this order.